In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00032-CV

______________________________





IN THE INTEREST OF


CARLEY E'VETTE VAUGHN, A CHILD






On Appeal from the 6th Judicial District Court

Lamar County, Texas

Trial Court No. 59,823







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Cynthia E'vette Vaughn Penn, appellant, has filed a motion asking this court to dismiss her
appeal because a settlement has been reached between the parties.  Tex. R. App. P. 42.1.  Pursuant
to their agreed motion, each party shall pay their own appellate costs and attorney's fees.  
	The appeal is dismissed.


						Ben Z. Grant
						Justice

Date Submitted:	May 14, 2002
Date Decided:		May 14, 2002

Do Not Publish

ter">Memorandum Opinion by Chief Justice Morriss








MEMORANDUM OPINION

            Jerold Gaut appeals from his aggravated sexual assault conviction on his plea of guilty under
a plea agreement.  The trial court set punishment at twenty-five years' imprisonment, in accordance
with the terms of the plea agreement.  The trial court filed a certification of Gaut's right of appeal
in accordance with Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure, stating that this "is
a plea-bargain case, and the defendant has NO right of appeal."  See Tex. R. App. P. 25.2(a)(2).
            We have jurisdiction to determine whether we have jurisdiction.  Olivo v. State, 918 S.W.2d
519, 523 (Tex. Crim. App. 1996).  Gaut entered into a plea agreement that the trial court did not
exceed at sentencing.  Under Rule 25.2(a)(2), Gaut was entitled to appeal only "those matters that
were raised by written motion filed and ruled on before trial" or "after getting the trial court's
permission to appeal."  Neither of those conditions appear, and the trial court certified that Gaut has
no right of appeal.  See Comb v. State, 101 S.W.3d 724, 725 (Tex. App.—Houston [1st Dist.] 2003,
no pet.).
            Because we lack jurisdiction, we dismiss this appeal.

                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          February 15, 2005
Date Decided:             February 16, 2005

Do Not Publish